NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                         IN THE DISTRICT COURT OF APPEAL
                                         OF FLORIDA
                                         SECOND DISTRICT

KEVIN LAMAR RANDOLPH,                    )
                                         )
             Appellant,                  )
                                         )
v.                                       )      Case No. 2D17-5073
                                         )
STATE OF FLORIDA,                        )
                                         )
             Appellee.                   )
                                         )

Opinion filed November 20, 2019.

Appeal from the Circuit Court for Polk
County; William Sites, Judge

Jonathan Edwin Mills, Bartow, for
Appellant.

Ashley Moody, Attorney General,
Tallahassee, and C. Todd Chapman,
Assistant Attorney General, Tampa, for
Appellee.


PER CURIAM.


             Affirmed.



MORRIS, BLACK, and LUCAS, JJ., Concur.